         Case 1:19-cv-04731-MKV Document 84 Filed 08/10/20 Page 1 of 1



                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
                                                                            DOC #:
 INDEMNITY INSURANCE COMPANY OF                                             DATE FILED: 8/10/2020
 NORTH AMERICA, et al.,

                            Plaintiffs,
                                                                 1:19-cv-04731-MKV
                     -against-
                                                                     ORDER OF
                                                                     DISMISSAL
 SEKO GLOBAL LOGISTICS NETWORK
 KOREA INC., et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       It having been reported to this Court by the Parties that this case has been settled and a

settlement agreement executed, it is hereby

       ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by September 10, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: August 10, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
